905 F.2d 1532Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Godwin Nonyelum CHINAGORAM, Defendant-Appellant.
No. 89-7769.
United States Court of Appeals, Fourth Circuit.
Submitted March 8, 1990.Decided May 8, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, District Judge.  (CR No. 87-58-01-CR-5)
Godwin Nonyelum Chinagoram, appellant pro se.
John Stuart Bruce, Office of the United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
MODIFIED AND DISMISSED.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Godwin Chinagoram appeals the denial of his motion to reconsider the district court's previous denial of his motion to correct sentence under Fed.R.Crim.P. 35(a).  Although Rule 35 no longer provides for correction of a sentence except after an appeal of the sentence under 18 U.S.C. Sec. 3742, Chinagoram may attack the legality of his sentence under 28 U.S.C. Sec. 2255.  His failure to name the correct statute does not prevent us from reaching his claim.   United States v. Santora, 711 F.2d 41 (5th Cir.1983).


2
Our review of the record and materials filed on appeal in this case discloses that Chinagoram has been released from custody of the Bureau of Prisons by expiration of his sentence.  Because the issue on appeal concerns only the calculation and imposition of his sentence, this case is now moot.   Lane v. Williams, 455 U.S. 624 (1982).  We therefore modify the district court's order to reflect dismissal on grounds of mootness and dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
MODIFIED AND DISMISSED.